Case 1:04-cv-00397-GBD-RLE Document 1011 Filed 09/15/20 Page 1 of 1

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK I. SOKOLOW et al., ESEP

 

 

 

Plaintiffs,

 

-against-
04 Civ. 397 (GBD)
PALESTINE LIBERATION ORGANIZATION et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

Consistent with the mandate issued by the Second Circuit Court of Appeals, Plaintiffs shall
file briefing by November 2, 2020 regarding the applicability of the Promoting Security and Justice
for Victims of Terrorism Act of 2019 (“PSJVTA”), Pub. L. No. 116-94, div. J, tit. IX, § 903, 133
State. 3082, to this case and address any issues regarding its application, including its
constitutionality.!

Defendants shall file their opposition by December 15, 2020.

Plaintiffs shall file any reply by January 15, 2021.

Dated: New York, New York

September 15, 2020
SO ORDERED.

Pavay, 6 Donuwsg

GEORGE B. DANIELS
United States District Judge

 

 

' Plaintiffs’ outstanding request to conduct discovery for the purpose of determining the applicability of the PSJVTA
to this case is denied. Defendants’ outstanding request that this Court direct Plaintiffs to file a second amended
complaint stating their jurisdictional allegations under the PSJVTA is denied.

 

 
